internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi - plr-168982-02 date march legend h w trust trustee company date date date date year year m x shares law firm accounting firm lawyer - - - - - - - - - - - - - - - - dear this is in response to your letter dated date and other correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of generation-skipping_transfer gst tax exemptions to transfers to a_trust the facts and representations submitted are summarized as follows plr-168982-02 on date h and w established trust an irrevocable_trust for the benefit of their children and their lineal_descendants the trustee of trust is trustee article iii paragraph of trust provides that the trustee may in his absolute discretion accumulate the net_income or any portion thereof of the trust and add it to the trust principal or may pay it or any portion of it to or use it for the benefit of any one or more of a class of beneficiaries comprised of the grantors’ issue from time to time living during the existence of the trust the trustee shall be under no duty to equalize payments of income among said beneficiaries article iii paragraph provides that the trustee may pay to or use for the benefit of any one or more of the grantors’ issue from time to time living during the existence of the trust so much of the principal of the trust as the trustee in his absolute discretion may deem necessary or advisable for their health support maintenance and education after taking into consideration the income and other resources known to the trustee to be available to them the trustee shall be under no duty to equalize payments of principal among said beneficiaries article iii paragraph provides that after the death of the last to die of the grantors or at such earlier time as the trustee in his absolute discretion determines the trustee shall divide the then remaining balance of the trust into equal trust shares one trust share for each then living child of the grantors and one trust share for each deceased child of the grantors with then living issue a_trust share created for a deceased child of the grantors with then living issue shall be further divided into separate trust shares by right of representation for said deceased child’s then living issue each trust share so created for a child or more remote issue of the grantors such child or more remote issue hereinafter referred to as the beneficiary shall be designated with the name of such beneficiary and shall be held administered and distributed as a separate trust as provided in paragraph sec_3_3 through paragraph provides that the trustees may in their absolute discretion accumulate the net_income or any portion thereof of such trust share and add it to principal or may pay it or any portion of it to any one or more of a class of beneficiaries comprised of said beneficiary and his issue who are from time to time living the trustees shall be under no duty to equalize payments of income among said beneficiary and his issue and the trustees shall give paramount consideration to said beneficiary in making such payments paragraph provides that whenever the trustees determine that the income and other resources known to the trustees to be available to said beneficiary and his issue are not sufficient for their reasonable health support maintenance and plr-168982-02 education including but not limited to the purchase or improvement of a home for said beneficiary commensurate with said beneficiary’s income and standard of living the trustees may pay to any one or more of them or use for their benefit so much of the principal of such trust share as the trustees in their absolute discretion may determined to be required for those purposes the trustees shall be under no obligation to equalize the payments of principal among said beneficiary and his issue in making such payments paragraph provides that after the death of said beneficiary the trustees shall distribute the remaining balance of his trust share to such person or persons among the grantors’ then and thereafter living issue upon such conditions and estates in trust or otherwise in such manner and at such time or times said beneficiary appoints or directs in his will specifically referring to this power_of_appointment in default of such appointment or to the extent it is not effectively exercised the trustees shall divide the remaining balance of such trust share into separate trust shares by right of representation for said deceased beneficiary’s then living issue or if said beneficiary has no then living issue the trustees shall divide said remaining balance into separate trust shares by right of representation for the then living issue of said deceased beneficiary’s parent who was issue of the grantors if the parent of said deceased beneficiary who was issue of the grantors has no then living issue said remaining balance shall be divided into separate trust shares by right of representation for the then living issue of said deceased beneficiary’s nearest ascendant who was issue of the grantors and who has issue then living or if there is no such ascendant with issue then living said remaining balance shall be divided into separate trust shares by right of representation for the then living issue of the grantors each trust share so created shall be added to the corresponding trust share then existing for the individual who is issue of the grantors for whom said trust share was created or if such a corresponding trust share is not then existing said trust share shall be held and administered as a separate trust share designated with the name of such individual under this article article vi paragraph provides in part that the grantors’ purpose in creating trust is to conserve the principal of trust except as otherwise expressly provided herein and to achieve savings in income taxes generation-skipping_transfer taxes and death taxes on date h and w transferred to trust x shares of stock of company valued at dollar_figurem h and w retained accounting firm to prepare their tax returns for year accounting firm filed a protective extension of time for filing a gift_tax_return on date for h and w in a correspondence dated date accounting firm requested trustee to notify accounting firm if there were any reportable gifts for year and that barring any reply from trustee a second extension would not be filed trustee mistakenly believed that the transfers to trust on date would not have gift_tax implications accordingly plr-168982-02 trustee did not respond to the date correspondence and therefore accounting firm did not to file h’s and w’s respective gift_tax returns reporting the year transfers or allocating a portion of h’s and w’s gst_exemption to their respective transfers law firm drafted trust in year recently h and w engaged lawyer for estate_planning services lawyer requested copies of h’s and w’s prior gift_tax returns and learned that no gift_tax returns were prepared or filed to report the date gifts that h and w made to trust you have requested that the service grant an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate h’s and w’s gst_exemption under sec_2642 to the transfers to trust in year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or plr-168982-02 before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the plr-168982-02 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore h and w are granted an extension of time of days from the date of this letter to make allocations of h’s and w’s available gst_exemption with respect to the transfers on date to trust each allocation will be effective as of date the date of their respective transfers to trust and the value of the transfers to trust for purposes of determining the amount of gst_exemption to be allocated to trust shall be its value as finally determined for purposes of chapter the allocations should be made on form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form sec_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer s and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
